Opinion of the General Court.

“ Having considered this case, and heard counsel thereon, we are of opinion, that the said Charles Ridgely, of William, on paying the purchase-money, and obtaining from the trustee aforesaid, agreeably to the directions of the aforesaid decree, a deed, acknowledged and recorded agreeably to law, for conveying the land in question to him and his heirs, will not be able to make ,out a good title against the aforesaid Charles Ridgely, heir of Charles Ridgley, of John, or against those in remainder, on an ejectment being brought against him by the said heir, or those in remainder, or any of them, on the failure of the issue in tail. “ Samuel Chase,
“ R. Goldsborough,
" J. T. Chase.”